Detailed Action
This is the first office action on the merits for US application number 17/118,887.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/568,575, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/568,575 fails to provide adequate support for a plurality of modular inserter tips each having a cage attachment surface for releasable attachment to an interbody fusion cage of respectively different sizes, each modular inserter tip having a depth stop contact surface, the distance between the cage attachment surface and the depth stop contact surface of each modular inserter tip being substantially the same; and a depth stop adapted to be selectively releasably attached to each modular inserter tip, said depth stop including a tip contact surface for contacting a respective depth stop contact surface on each modular inserter tip, said depth stop axially movable relative to an attached modular inserter tip, said movable stop being spaced axially from a common first location on a respective modular inserter tip by a selectively axially adjustable first distance of claim 1; said first location on each said modular inserter tip is said cage attachment surface of claim 2; at least one elongate pull rod that is adapted to be movably received in said depth stop and releasably attached to an anchor plate having deployable anchor blades supported in a respective interbody fusion cage of claim 3, a plurality of said elongate pull rods, each of said elongate pull rods having at least one of a different length or a different diameter of claim 4,  a plurality of interbody fusion cages, each interbody fusion cage being of a different size and adapted to be respectively attached to one of said plurality of modular inserter tips of claim 5; and a rotatable deployment screw that cooperates with a respective elongate pull rod to move said elongate pull rod in a manner to deploy said anchor blades supported within a respective interbody fusion cage, and wherein said kit further includes an actuator that is adapted to be releasably attached to said deployment screw in a manner to facilitate rotation of said deployment screw and movement of a respective elongate pull rod of claim 6.
The disclosure of the prior-filed application, Application No. 62/570,179, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/570,179 fails to provide adequate support for a plurality of modular inserter tips each having a cage attachment surface for releasable attachment to an interbody fusion cage of respectively different sizes, each modular inserter tip having a depth stop contact surface, the distance between the cage attachment surface and the depth stop contact surface of each modular inserter tip being substantially the same; and a depth stop adapted to be selectively releasably attached to each modular inserter tip, said depth stop including a tip contact surface for contacting a respective depth stop contact surface on each modular inserter tip, said depth stop axially movable relative to an attached modular inserter tip, said movable stop being spaced axially from a common first location on a respective modular inserter tip by a selectively axially adjustable first distance of claim 1; said first location on each said modular inserter tip is said cage attachment surface of claim 2; the at least one elongate pull rod adapted to be releasably attached to an anchor plate having deployable anchor blades supported in a respective interbody fusion cage of claim 3, a plurality of said elongate pull rods, each of said elongate pull rods having at least one of a different length or a different diameter of claim 4, a plurality of interbody fusion cages, each interbody fusion cage being of a different size and adapted to be respectively attached to one of said plurality of modular inserter tips of claim 5; and the rotatable deployment screw cooperates with the respective elongate pull rod to move said elongate pull rod in a manner to deploy said anchor blades supported within a respective interbody fusion cage, and wherein said kit further includes an actuator that is adapted to be releasably attached to said deployment screw in a manner to facilitate rotation of said deployment screw and movement of a respective elongate pull rod of claim 6.
Accordingly, claims 1-6 are considered as of October 3, 2018, i.e. the filing date of prior-filed Application No. 16/150,344.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to each modular scoring tip in line 5 and if these are intended to refer to or be in addition to tips of the plurality of modular inserter tips recited earlier in line 5 as well as how “each modular scoring tip” in line 5 is “scoring” and where such is supported by Applicant’s original disclosure for the instant case. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 1 is/are unclear with regards to each modular inserter tip in line 10 and if such is intended to refer to or be in addition to the plurality of modular inserter tips in line 5. Examiner is interpreting this as referring to, and suggests amending as, “selectively releasably attached to each modular inserter tip of the plurality of modular inserter tips, said depth stop”.
Claim(s) 1 is/are unclear with regards to “said movable stop being spaced axially from a common first location on a respective modular inserter tip by a selectively axially adjustable first distance” in lines 15-16 and the intended meaning of this phrase as well as the intended “common first location” and if the “a respective modular inserter tip” is intended to refer to or be in addition to the plurality of modular inserter tips in line 5. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 2 is/are unclear with regards to each said modular inserter tip in lines 1-2 and if such is intended to refer to or be in addition to the plurality of modular inserter tips in claim 1 line 5. Examiner is interpreting this as referring to, and suggests amending as, “said first location on each said modular inserter tip of the plurality of modular inserter tips is said cage attachment surface.”.
Claim(s) 4 is/are unclear with regards to a plurality of said elongate pull rods in lines 1-2 and if this is intended to include or be in addition to the at least one elongate pull rod in claim 3 lines 1-2. Claim(s) 4 is/are further unclear with regards to each of said elongate pull rods in lines 3 and if this is intended to refer to the plurality of said elongate pull rods in lines 1-2 or the at least one elongate pull rod in claim 3 lines 1-2. 
Claim(s) 5 is/are unclear with regards to each interbody fusion cage in line 2 and if such in intended to refer to or be in addition to the a plurality of interbody fusion cages in lines 1-2 or the a respective interbody fusion cage of claim 3 line 3. Examiner is interpreting this as referring to, and suggests amending as, “said kit comprises a plurality of interbody fusion cages, each interbody fusion cage of said plurality of interbody fusion cages being of a different size”.
Claim(s) 6 is/are unclear with regards to a respective elongate pull rod in line 2 and said elongate pull rod in lines 2-3 and if these are intended to be in reference or in addition to the at least one elongate pull rod in claim 3 lines 1-2 or the plurality of said elongate pull rods in claim 4 lines 1-2.
Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al. (US 2008/0275455, hereinafter “Berry”).
As to claim 1, Berry discloses a kit (Fig. 15) of parts capable of use in inserting an interbody cage (G) between a superior vertebra and an inferior vertebra (Figs. 8-13), the superior vertebra including an inferior endplate and a vertebral body (Figs. 8-13), the inferior vertebra including a superior endplate and a vertebral body (Figs. 8-13), the superior and inferior endplates defining a disc space therebetween (Figs. 8-13), the kit comprising: a plurality of modular inserter tips (36s, Figs. 15, ¶s 55 and 56), each modular tip of the plurality of modular inserter tips having a distal end (Fig. 15), a proximal end (Fig. 15), and a cage attachment surface (50, ¶53) capable of use for releasable attachment to an interbody fusion cage (G) of respectively different sizes (Figs. 3-6, ¶55), each modular inserter tip having a depth stop contact surface (surface of 44, Figs. 3, 6, and 14, ¶60), the distance between the cage attachment surface and the depth stop contact surface of each modular inserter tip being substantially the same (Fig. 15, ¶s 55 and 56); and a depth stop (34, 24) capable of being selectively releasably attached to each modular inserter tip of the plurality of modular inserter tips (Figs. 3, 6, and 14, ¶60), said depth stop including a tip contact surface (interior surfaces of 24s shown contacting 44 in Fig. 6, Figs. 3, 6, and 14, ¶60) capable of use for contacting a respective depth stop contact surface on each modular inserter tip (Figs. 3, 6, and 14, ¶60), said depth stop including a movable stop (34) axially movable relative to an attached modular inserter tip (36) and being sized and configured to engage an exterior surface of one of said vertebrae when said interbody fusion cage is disposed in said disc space (Fig. 11, ¶64), said movable stop being spaced axially from a common first location on a respective modular inserter tip by a selectively axially adjustable first distance (Figs. 8-15). 
As to claim 2, Berry discloses said first location on each said modular inserter tip of the plurality of modular inserter tips is said cage attachment surface (Figs. 8-15). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2015/0265321) in view of Berry.
As to claims 1-6, Perry discloses a kit (Figs. 1-6) of parts capable of use in inserting an interbody cage (400, Fig. 5) between a superior vertebra and an inferior vertebra (Fig. 6), the superior vertebra including an inferior endplate and a vertebral body (Fig. 6), the inferior vertebra including a superior endplate and a vertebral body (Fig. 6), the superior and inferior endplates defining a disc space therebetween (Fig. 6), the kit comprising: an inserter tip (24, Figs. 1-4) having a distal end (Figs. 1-4), a proximal end (Figs. 1-4), and a cage attachment surface (right surfaces of 24 as shown in Fig. 3, ¶31) capable of use for releasable attachment to an interbody fusion cage of respectively different sizes (Figs. 1-4), the inserter tip having a depth stop contact surface (surfaces of 72a, Figs. 1-3, ¶37), the distance between the cage attachment surface and the depth stop contact surface of each inserter tip being substantially the same (Figs. 1-3); and a depth stop (68, 70, 22, 18, 74, 54, auxiliary handle of ¶33, Figs. 1-4) capable of being selectively releasably attached to the inserter tip (Figs. 1-3), said depth stop including a tip contact surface (surfaces of 68 and 70, Figs. 1-3) capable of use for contacting a respective depth stop contact surface on the inserter tip (Figs. 1-3, ¶37), said depth stop including a movable stop (68, 70) axially movable relative to an attached modular inserter tip (Figs. 1-3, ¶37) and being sized and configured to engage an exterior surface of one of said vertebrae when said interbody fusion cage is disposed in said disc space (¶37), said movable stop being spaced axially from a common first location on a respective modular inserter tip by a selectively axially adjustable first distance (Figs. 1-3, ¶37). As to claim 2, Perry discloses that said first location on each said modular inserter tip of the plurality of modular inserter tips is said cage attachment surface (Figs. 1-3, ¶37). As to claim 3, Perry discloses that said kit further includes at least one elongate pull rod (58) that is capable of being movably received in said depth stop and releasably attached to an anchor plate (400, Figs. 5 and 6) having deployable anchor blades (406s, Figs. 5 and 6) supported in a respective interbody fusion cage (400, Figs. 6). As to claim 5, Perry discloses that said kit comprises an interbody fusion cage (400, Figs. 5 and 6) sized and adapted to be respectively attached to said inserter tip (¶31). As to claim 6, Perry discloses that said depth stop includes a rotatable deployment screw (54) that cooperates with a respective elongate pull rod (58) to move said elongate pull rod in a manner to deploy said anchor blades supported within a respective interbody fusion cage (¶s 33 and 36), and wherein said kit further includes an actuator (auxiliary handle of ¶33) that is capable of being releasably attached to said deployment screw in a manner to facilitate rotation of said deployment screw and movement of a respective elongate pull rod (Figs. 1-4, ¶s 33 and 36).
Perry is silent to the inserter tip being a plurality of modular inserter tips. As to claim 4, Perry is silent to said kit comprises a plurality of said elongate pull rods, each of said elongate pull rods having at least one of a different length or a different diameter. As to claim 5, Perry is silent to said kit comprises a plurality of interbody fusion cages, each interbody fusion cage of said plurality of interbody fusion cages being of a different size and adapted to be respectively attached to one of said plurality of modular inserter tips.
Berry teaches a kit (Fig. 15) of parts capable of use in inserting an interbody cage (G) between a superior vertebra and an inferior vertebra (Figs. 8-13), the kit comprising: a plurality of modular inserter tips (36s, Figs. 15, ¶s 55 and 56), each modular tip of the plurality of modular inserter tips having a distal end (Fig. 15), a proximal end (Fig. 15), and a cage attachment surface (50, ¶53) capable of use for releasable attachment to an interbody fusion cage (G) of respectively different sizes (Figs. 3-6, ¶55), each modular inserter tip having a depth stop contact surface (surface of 44, Figs. 3, 6, and 14, ¶60), the distance between the cage attachment surface and the depth stop contact surface of each modular inserter tip being substantially the same (Fig. 15, ¶s 55 and 56); and a depth stop (34, 24) capable of being selectively releasably attached to each modular inserter tip of the plurality of modular inserter tips (Figs. 3, 6, and 14, ¶60), said depth stop including a tip contact surface (interior surfaces of 24s shown contacting 44 in Fig. 6, Figs. 3, 6, and 14, ¶60) capable of use for contacting a respective depth stop contact surface on each modular inserter tip (Figs. 3, 6, and 14, ¶60), said depth stop including a movable stop (34) axially movable relative to an attached modular inserter tip (36) and being sized and configured to engage an exterior surface of one of said vertebrae when said interbody fusion cage is disposed in said disc space (Fig. 11, ¶64), said movable stop being spaced axially from a common first location on a respective modular inserter tip by a selectively axially adjustable first distance (Figs. 8-15). As to claim 4, Berry teaches providing sized and shaped components to correspond to a particular insertion operation according to individual patient requirements (Berry ¶s 55 and 56), i.e. that said kit comprises a plurality of said elongate pull rods, each of said elongate pull rods having at least one of a different length or a different diameter. As to claim 5, Berry teaches providing sized and shaped components to correspond to a particular insertion operation according to individual patient requirements (Berry ¶s 55 and 56), i.e. that said kit comprises a plurality of interbody fusion cages, each interbody fusion cage of said plurality of interbody fusion cages being of a different size and adapted to be respectively attached to one of said plurality of modular inserter tips.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the cage, inserter tip, elongate pull rod, and components contacting the cage as disclosed by Perry to be a plurality of cages, modular inserter tips, elongate pull rods, and components contacting the cage as taught by Berry in order to provide inserter tips shaped and sized to correspond with the size and shape of a specific implant/cage which may be selected for a particular insertion operation (Berry ¶56) for facilitated placement of the implant/cage having a height selected from a range of different heights according to individual patient requirements (Berry ¶55) so that inserter tips are configured to match the size and shape of a wide range of possible implants/cages (Berry ¶56), i.e. to provide implants/cages sized and shaped for a particular location in a particular patient and corresponding inserter tips to mate with the appropriately sized implant/cage.
As a result, as to claim 4, the combination of Perry and Berry discloses that said kit comprises a plurality of said elongate pull rods (Perry 58; Berry ¶s 55 and 56), each of said elongate pull rods having at least one of a different length or a different diameter (Berry ¶s 55 and 56) to provide sized and shaped components to correspond to a particular insertion operation according to individual patient requirements (Berry ¶s 55 and 56). As a result, as to claim 5, the combination of Perry and Berry discloses that said kit comprises a plurality of interbody fusion cages (Perry 400; Berry ¶s 55 and 56), each interbody fusion cage of said plurality of interbody fusion cages being of a different size and adapted to be respectively attached to one of said plurality of modular inserter tips (Berry ¶s 55 and 56) to provide sized and shaped components to correspond to a particular insertion operation according to individual patient requirements (Berry ¶s 55 and 56). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775